—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about January 11, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the fifth degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence. Issues of credibility, including questions as to the officer’s ability to observe the transaction, were properly considered by the trier of facts and there is no basis for disturbing its determinations. Concur — Tom, J.P., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.